Citation Nr: 0812715	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for Addison's disease.

2.  Entitlement to an initial disability rating in excess of 
10 percent for migraine headaches. 

3.  Entitlement to service connection for osteoporosis, 
claimed as secondary to Addison's disease. 

4.  Entitlement to a total disability rating based upon 
individual unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to June 
1985.

This appeal arises from June 2003 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In June 2003, the RO 
denied entitlement to a disability rating in excess of 20 
percent for Addison's disease and denied entitlement to a 
total disability rating based on individual unemployability.  
In August 2004, the RO granted service connection for 
migraine headaches and assigned a 10 percent disability 
rating, effective from May 22, 2003.  The RO also denied 
entitlement to service connection for osteoporosis. 

The issues of entitlement to an increased evaluation for 
Addison's disease, secondary service connection for 
osteoporosis, and a total disability rating for individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, from 
May 23, 2005, the veteran's headaches have been manifested by 
very frequent, completely prostrating, prolonged attacks 
productive of severe economic inadaptability.


CONCLUSION OF LAW

From May 23, 2005, the criteria for a 50 percent initial 
evaluation for headaches due to an undiagnosed illness have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

It has been held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Dingess v. Nicholson, 19 Vet. App. 473, 491, 500 
(2006). No further action under the VCAA is required.  See 
also Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 
2007); Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. App. Mar. 
22, 2007). Thus, with regard to the veteran's claim for an 
increased rating for migraine headaches, VA's duty to notify 
the veteran has been satisfied.
VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record discloses that VA has met its duty to assist the 
veteran.  All available records identified have been obtained 
and associated with the claims folder, VA examinations have 
been conducted, and the veteran testified before a Veterans 
Law Judge in September 2007.  

Increased Initial Disability Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the veteran's favor.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The veteran's migraine headaches are currently evaluated 10 
percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  Under this code, a 50 percent evaluation is 
assigned where the disability is manifested by very frequent 
completely prostrating and prolonged attacks that are 
productive of severe economic inadaptability.  A 30 percent 
rating is warranted when the disability is manifested by 
headaches, with characteristic prostrating attacks occurring 
on an average once a month over the last several months.  A 
10 percent disability evaluation is warranted for 
characteristic prostrating attacks, averaging one in 2 months 
over the last several months.

The veteran underwent a VA general medical examination in May 
2003, at which time he reported a history of chronic 
headaches since he was diagnosed with Addison's disease.  He 
stated that he must take headache medicine on a daily basis, 
and indicated that his headaches were relieved by medication 
and rest.  The VA examiner diagnosed a headache disorder. 

A VA general medical examination was performed in May 2005.  
The veteran reported a twenty-one year history of headaches, 
although he indicated his symptoms had worsened in the last 
eight to ten years.  He reported experiencing at least twenty 
headaches per month.  He stated that medication and rest 
somewhat alleviate his symptoms.  

A September 2007 medical opinion from Dr. A. Hasan, the 
veteran's neurologist, notes a history of chronic migraine 
headaches approximately 10 to 15 times per month which hinder 
the veteran's ability to function on a daily basis.  Dr. 
Hasan further indicated that 4 to 5 headaches per month are 
debilitating and leave the veteran bedridden.  Dr. Hasan 
explained that the veteran's headache disability is not 
currently responsive to medical treatment.

The veteran testified before the undersigned Veterans Law 
Judge in September 2007.  He reported currently experiencing 
debilitating headaches five times per month.  

He also submitted a headache diary which notes the frequency 
and severity of his symptoms from December 2006 to September 
2007.  The journal noted headaches of varying severity 
approximately 2 to 4 times per week.  The veteran noted that 
his prescription medication does not completely alleviate his 
symptoms.  

A review of the veteran's VA outpatient treatment records 
indicates he is currently taking both prescription and over-
the-counter medication to manage his symptoms.  

Following a careful review of the evidence, the Board finds 
that this disability warrants a 50 percent evaluation under 
Diagnostic Code 8100; effective from May 23, 2005.  In 
reaching this conclusion, the Board notes that during his May 
2005 VA examination, the veteran informed the VA physician 
that his headache symptoms had worsened, and reported 
experiencing approximately twenty headaches per month with 
only partial relief from medication and rest.  Subsequently, 
the veteran has submitted competent testimony and supportive 
documentation, including an opinion statement from his 
neurologist, which indicate his headaches occur several days 
per week, with debilitating headaches approximately once per 
week.  Further, the veteran's private neurologist noted the 
veteran's headache disability has not responded to medical 
treatment.  Thus, with resolution of all reasonable doubt in 
the veteran's favor, the Board finds that the criteria for a 
50 percent evaluation are met; effective from May 23, 2005.  

There is no objective evidence of any symptoms of the 
veteran's service-connected headaches that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88 (1996); Bagwell v. Brown, 9 
Vet. App. 337 (1996).  


REMAND

The Board finds that additional development is necessary here 
before the remaining claims may be adjudicated on the merits.  
The veteran contends that he is in receipt of Social Security 
Administration (SSA) disability benefits for his claimed 
medical conditions.  Of record is an October 1999 SSA 
Decision which notes that several "severe" disabilities; 
including Addison's Disease and osteoporosis, prevent the 
veteran from sustaining work activities.  In April 2004, VA 
made an initial request for the veteran's SSA disability 
records.  The aforementioned records were not received, and 
there is no evidence that VA made a second attempt to procure 
the veteran's SSA records.  This should be done.  

Accordingly, this case is remanded for the following:  

1.  Contact the SSA and request copies of 
all decisions that relate to the 
veteran's claim for disability benefits 
as well as copies of the records which 
were used as the bases for the decisions.  
Any negative search request should be 
noted in the record.

2.  After undertaking any additional 
development as may then be deemed appropriate, 
including conducting a current examination of 
the veteran, the RO should re-adjudicate the 
issues on appeal.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.  The appeal should 
thereafter be returned to the Board for 
further review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


